                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 EASTERN DIVISION

EARL JACKSON                                                                       PLAINTIFF
Reg. #23375-045

v.                              CASE NO: 2:18CV00151-JM

ROBERT TANSY, et al.                                                            DEFENDANTS

                                            ORDER

       The Court has reviewed the Proposed Findings and Recommended Disposition submitted

by United States Magistrate Judge Joe J. Volpe. No objections have been filed. After careful

consideration, the Court concludes that the Proposed Findings and Recommended Disposition

should be, and hereby is, approved and adopted in its entirety as this Court’s findings in all

respects.

       IT IS, THEREFORE, ORDERED that:

       1.      Defendant Tansy’s Motion for Summary Judgment (Doc. No. 19) is GRANTED.

       2.      Plaintiff’s claims against Defendant Tansy are DISMISSED without prejudice.

       3.      This case is DISMISSED.

       4.      The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from an Order adopting these recommendations and the accompanying Judgment would

not be taken in good faith.

       DATED this 15th day of July, 2019.


                                                    ____________________________________
                                                    UNITED STATES DISTRICT JUDGE
